Citation Nr: 1340165	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for left ear hearing loss disability.  The Veteran was provided a VA audiology examination in October 2010.  However, the rationale provided in the examiner's report was insufficient.  It is not enough to say that audiometric testing at the time of separation from service shows normal hearing and that there was no puretone threshold shift in service, as this does not account for whether any hearing loss diagnosed after service was caused by service.  38 C.F.R. § 3.303(d) (2013).  Additionally, although the examiner noted that the Veteran reported post-service noise exposure and was a "left shot," the examiner did not explain how these facts relate to the medical opinion provided.  Therefore, the October 2010 VA audiology examination was inadequate, and a new examination must be provided.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran indicate if he has received any VA or non-VA medical treatment for his hearing loss that is not evidenced by the current record.  If so, provide the Veteran with any necessary authorization forms for the release of treatment records not currently on file.  These records must then be obtained and associated with the claims folder.  Advise the Veteran that he may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, ensure that the Veteran is scheduled for a VA examination, to be performed by an examiner who has not previously examined the Veteran, and provide the claims file to the examiner.  The examiner is asked to accomplish the following:

(a)  Review the claims file and the complete text of this Remand in conjunction with the examination and annotate the examination report as to whether the claims file was reviewed.  

(b)  Interview the Veteran regarding the onset and history of his hearing loss symptoms and include a description of the information obtained in the examination report.  

(c)  Taking into consideration the facts of the case, including the Veteran's statement and any relevant environmental and medical factors, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left ear hearing loss had onset during or was caused by the Veteran's military service.

(d)  Provide a full and complete rationale (explanation of the examiner's reasoning for arriving at a conclusion) for the opinion provided with an explanation of how the facts of the Veteran's case, including that the Veteran was a "left shot," relate to the opinion provided.  If the examiner concludes that any left ear hearing loss did not have onset during service and was not caused by service, the examiner must explain the conclusion in terms of whether hearing loss diagnosed post-service was caused by service and must do so with regard to the facts of this Veteran's case.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

(e)  If any medical literature or studies are cited or relied upon, describe such materials in detail and apply the principles described therein to the specific facts of the Veteran's case, providing an explanation of such application.

3.  After the development requested in the preceding paragraphs has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once. 

4.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


